The Chief Justice
delivered the opinion of the court:
In the case of The United States v. Ayers, (6. Wall., p. 608,) this court denied a motion to dismiss an appeal from a judg*205ment of tbe Court of Claims, when tbe motion was made upon tbe ground tbat a motion for a new trial bad been made by tbe United States, and was pending in tbat court, but after-wards dismissed tbe same appeal, when a new trial bad been granted. We are satisfied with tbe rulings then announced, and tbink tbat tbe spirit of them requires us to allow tbe continuance now asked for. We must not be understood, however, as giving any sanction to tbe idea tbat indefinite postponement of final bearing and determination can be obtained by repeated motions for continuance bere.
Tbe objection, tbat more than two years liad elapsed after judgment in tbe Court of Claims, before tbe motion for a new trial was made, should be addressed to tbat court in opposition to tbe motion. Its decision, whatever it may be, can be reviewed bere.